By the WHOLE COURT.
OVERTON, J.
Defendant, having been convicted of murder and sentenced to death, has appealed.
The copy of the minutes of court, found in the record, of date October 22, 1923, shows that defendant’s case was called for trial on that day, that counsel for the state and for the defendant announced ready for trial, and that the trial was proceeded with by impaneling the jury, etc.; but the record fails to show that the accused was present at the trial on the day stated. The copy of the minutes of October 23, 1923, show's that the jury came into open court on that day, which was the day after the case had been submitted to them, and rendered their verdict, and that, after the jury had been polled and the verdict had been ordered filed and recorded, the defendant W'as remanded to jail to await sentence.
 The minutes must show the presence-of the accused at every important stage of the proceeding, in a trial for felony. State v. Thomas, 128 La. 813, 55 South. 415; Marr’s Criminal Jurisprudence (2d - Ed.) § 275, p. 407. While this is so, yet where it is not improbable that- the accused was, in fact, present at his trial, an opportunity will be given to show, contradictorily with him, that he was present, and, if found to have been so, to have the minutes corrected accordingly. State v. Revells, 31 La. Ann. 387. Therefore, as the copy of the minutes in the record, of date October 22, 1923, on which day defendant was put on his trial, fails to show that he was present, the case will be remanded, under the circumstances, to give the state an opportunity to show whether the defendant was present or not, and, if found to have been present, to have the minutes corrected accordingly.
With respect to the minutes of October 23, 1923, they are probably sufficient to show that the defendant was present when the verdict was rendered, since it appears that *775after it was returned, and the jury polled, and the verdict ordered filed and recorded the accused was remanded to jail. State v. White, 33 La. Ann. 1221; State v. Askins, 33 La. Ann. 1253. Without questioning the correctness of the ruling in these cases, yet in view of the fact that this court said, with respect to a similar minute entry in the first case cited, that the clerk might have been more explicit in making the entry, and in view of the fact that this case must be remanded to supplement the minutes of the preceding day, we feel that the minutes of the 23d should be made more specific, by showing with greater clearness whether the defendant was present when the verdict was rendered.
For the reasons assigned, without disturbing the verdict or the sentence imposed, it is ordered that this case be remanded temporarily for the purpose of enabling the state to show contradictorily with the defendant whether or not he was present at his trial on October 22, 1923, and, if he was, to have the minutes corrected accordingly, and likewise to have the minutes show with greater clearness whether the defendant was present on the following day, when the verdict was rendered, and that a certified copy of said minutes, when corrected, be returned to this court, with a copy of the proceedings had, to the end that this appeal may be determined.